Title: To John Adams from Edmund Jenings, [ca. 8 July 1783]
From: Jenings, Edmund
To: Adams, John


          Sir
            [London, ca. 8 July 1783]
          I have reciv’d your Excellencys Letters of the 16th of May & the 9th of June— I had written to your Excellency oftener if I had not my Doubts whether you were at Paris, imagining that when Mr Laurens left that Place, all business had been at an End, & that you had returned too.
          
          on my Arrival here I begged the Gentleman who had caused certain writings to be published to return me the original work. He told me could not do it, the Mode of setting things for the Press requiring that it should be cut into Peices for the distribution of them into several hands at a Time. all that is not published He has returnd me, consisting of two Sheets. I sent you regularly those, which have Seen the Light
          The Treaty with Holland has been published six weeks it is subjoined to a new publication of the Constitutions the whole makes a Handsome Volume in Octo Consisting of a print of Genl Washington a Dedication Preface, American State Papers, including the Declaration of Rights non importation Agreements, Last Petition to the King Declaration of Independance articles of Confederation &c, the Constitutions of the several States Treaty of Amity & Commerce with France, Treaty of Alliance, Treaty of Amity & Commerce with the States General Convention between the States General & the United States, a Copy of the Provisional Articles signed at Paris, & a list of Presidents of Congress. If I can get a good Conveyance I will send it to your Excellency together with a Pamphlet published by Ld Sheffield, but supposed to be composed by a Junto formed by Dean Arnold Wentworth Skene &c &c and at the same time I shall enclose a Book published by Govr Pownal—entitled a Memorial to the Sovereigns of America, written in the same Manner as a former Memorial was. & containing as that did matter, that deserves attention.— it is sent by the Author to the Abbé Needham at Brussells to be translated into French for fear that &c.
          your Excellency askd me several Questions with respect to this Country & the Definitive Treaty. I have sent to Mr Ridley. a News paper which contains the Debate in Parliament last Week. in which I think may be seen the true Temper of this Country towards America, I shall convey several of these Papers Abroad, & our Friends will Act Accordingly
          I cannot think that the Ministry will Stand as it is whether it stands or not is of little Consequence to America, there being hardly a Man in England who has any Idea of the true Manner in which this Country ought to Conduct herself towards the United States. Burkes Policy & Idea of Trade prevail throughout & the Seeds of Dissention seem to be sewn between the Father & Son. Fox will never be forgiven for the part He has Acted, He Knew He was not liked by the Father, & therefore paid his Courts to the Son. the chance of the Sons succeeding to the Throne may give Fox weight with his Colleagues & He may continue in place but will not have any Influence, unless He proposes desperate Measures, & affects to dispise the people of which He has already given such Strong Proofs that His Popularity is gone. Lord North is looked up to by all the needy people for He disposes of almost all the places & by consequence He has the chief Wieght.
          How goes on Parties in America I Hope there are none yet formed, but I see much personal Invective in many Quarters. This may lead to Mischief
          Talking of personal Matters I must inform Your Excellency that I have written a long Letter to Mr B in answer to an Extraordinary one of the 28th of Janry last. if He shews it to Mr L it will bring on an Eclaircissement.
          I am with the greatest Respect / Sir / Your Excellencys / Most Obedient Humble Servant
          Edm: Jenings
        